        Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 1 of 55

                                                                 The Honorable Robert S. Lasnik




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE

UNIVERSAL LIFE CHURCH MONASTERY
STOREHOUSE, a Washington non-profit                 Case No. 2:19-cv-00301-RSL
corporation,
                                                    DEFENDANT AMERICAN
                                     Plaintiff,     MARRIAGE MINISTRIES’ FIRST SET
                                                    OF INTERROGATORIES AND
       v.                                           REQUESTS FOR PRODUCTION OF
                                                    DOCUMENTS TO PLAINTIFF
MAURICE KING; LEWIS KING; GLEN
YOSHIOKA; DYLAN WALL; SARA WHITE;                   WITH PLAINTIFF’S SECOND
and AMERICAN MARRIAGE MINISTRIES, a                 SUPPLEMENTAL RESPONSES
Washington non-profit corporation,                  THERETO

                                 Defendants.


TO:    Plaintiff Universal Life Church Monastery Storehouse


       Pursuant to Federal Rules of Civil Procedure 26, 33, and 34, Defendant (“AMM”) requests

that Plaintiff Universal Life Church Monastery Storehouse (referred to herein as “ULC”) respond

in writing, under oath, to the following Interrogatories and Requests for Production (“Requests”)

and produce for inspection and/or copying each of the items, documents, and/or things falling

within the categories set forth below within thirty (30) days of service of these Requests. ULC’s

responses, as well as the documents, items, and/or things requested in these Requests shall be

produced to Foster Pepper PLLC, 1111 Third Ave, Suite 3000, Seattle, WA 98110.




AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                               FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                        1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                     SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 1                                              PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                             EXHIBIT 23
                                                                                              Page 1 of 55
        Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 2 of 55

                                           DEFINITIONS

        As used in these Requests, the following definitions shall apply unless otherwise noted:

        1.      “AMM” means American Marriage Ministries, or any predecessors or successors

in interest, all parents, subsidiaries, sisters, affiliates, and divisions, as well as current and former

assigns, agents, employees, officers, directors, partners, attorneys, and any other persons or

entities acting or purporting to act on behalf of any of them.

        2.      “And” & “Or.” The words “and” and “or” should not be interpreted to exclude any

information from any answer or response. Both words should therefore be interpreted to mean

“and/or” when necessary to prevent such exclusion.

        3.      “COMMUNICATION(S)” means any form of information exchange, or attempted

exchange, including but not limited to written, oral, or electronic exchanges; exchanges by letter,

telephone, facsimile, email, face-to-face conversation, meeting or conference; any exchange

whether or not written, taped, or recorded; any exchange without limit to the time, place, or

circumstances of its occurrence; and/or any other transmittal of information by any media by any

manner.

        4.      “DOCUMENT(S)” means any form of writing and includes without limitation: the

original or a copy as well as drafts and all versions of all writings and recordings; material that is

stored, compiled, or organized by means of any electronic, magnetic, optical, or mechanical

device such as by handwriting, typewriting, printing, photostating, or filming; agreements,

analytical data, art work, audio recordings, books, bulletins, calendars, computer tapes, computer

storage media, contracts, correspondence, diagrams, diaries, drawings, email, facsimiles, forms,

interoffice communications, keypunch cards, letters, memoranda, messages, notes, papers,

photographs, pictures, pleadings, proposals, reports, studies, surveys, sketches, telexes, telegrams,

telecopies, telegraphs, telex communications, video recordings, and worksheets; and any writing

or recording prepared on or with any other physical objects.

        5.      “EVIDENCE” includes facts, the identity of all persons with knowledge,


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                     FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                              1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                           SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 2                                                    PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                   EXHIBIT 23
                                                                                                    Page 2 of 55
        Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 3 of 55

testimony of witnesses, documents, material objects, sounds, recordings, or other things presented

to the senses that are offered to prove the existence or nonexistence of a fact.

       6.      “IDENTIFY” means: (a) when used in reference to a natural person, state his or

her full name, address, and telephone number; (b) when used in reference to a corporate, state its

full corporate name, any names under which it does business, and its place of incorporation;

(c) when used in reference to a partnership, state its full name, any name under which it does

business, the place or any certificate of partnership (or other similar document) filing, and the

address of its principal place of business; (d) when used in reference to a document, state the

document, litigation number or Bates number, if applicable, otherwise the number of pages and

the nature of the document (e.g., letter, memorandum, etc.), its title, its date, the name or names

of its authors or recipients, and its present location or custodian; (e) when used in reference to a

communication, if any part of the communication was written, identify the document or

documents which refer to, relate to, or evidence the communication, and, to the extent that the

communication was non-written, identify the persons, participating in or witnessing the

communication, and state the date and substance of the communication.

       7.      “PERSON(S)” means not only natural persons but also firms, partnerships,

associations, corporations, subsidiaries, divisions, departments, joint ventures, proprietorships,

syndicates, trusts, groups, and organizations; federal, state, or local governments or government

agencies, offices, bureaus, departments, or entities; other legal, business, or government entities;

and all subsidiaries, affiliates, divisions, departments, branches, and other units thereof or any

combination thereof.

       8.      “RELATED TO” means relating to, reflecting, concerning, referring to,

constituting, embodying, connected to, in connection with, comprising, regarding, evidencing,

describing, identifying, stating, analyzing, containing information concerning, and/or in any way

pertaining to the subject matter of this action.

       9.      “UNIVERSAL LIFE CHURCH” means the religious organization by that name


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                        SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 3                                                 PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                EXHIBIT 23
                                                                                                 Page 3 of 55
        Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 4 of 55

that was founded in the 1960s and is based in Modesto, California.

       10.      “ULC,” “YOU,” or “YOUR” means the responding party (Plaintiff and Counter-

Defendant Universal Life Church Monastery Storehouse and Third-Party Defendant Universal

Life Church Monastery Storehouse, Inc.), your affiliates, your employees or agents, your

insurance companies, their agents, their employees, your attorneys, their agents, their employees,

your accountants, your investigators, and anyone else acting or purporting to act on your behalf.

       The use of the singular or plural form of a word should not be construed to exclude any

information from any answer or response. The plural should, therefore, include the singular, and

the singular should, therefore, include the plural when necessary to prevent such exclusion.


                       PRELIMINARY STATEMENT AS TO RESPONSES

       Only Plaintiff Universal Life Church Monastery Storehouse (“ULC Monastery”) is

responding to these requests. Each of the responses below is made solely for the purpose of this

action. Each response is subject to all objections as to competence, relevance, materiality,

propriety and admissibility and any and all other objections or grounds that will require the

exclusion of any response herein at the time of trial, all of which objections and grounds are

reserved and may be interposed at the time of trial, or prior as necessary. ULC Monastery reserves

the right to make changes to these responses if it appears that omissions or errors have been made

herein, further or more accurate information becomes available and/or additional documents are

discovered. The fact that ULC Monastery responded to all or any part of a request is not intended

and shall not be construed to be a waiver of all or any part of the objection to such request.

                    GENERAL OBJECTIONS BY ULC MONASTERY

       1.      ULC Monastery objects to these interrogatories and requests for production, as well

as the instructions and definitions, to the extent that they purport to impose any obligation beyond

those specified in the Fed.R.Civ.Pro., including Rules 26 and 33-34, and to the extent that they

request information beyond the scope of inquiry permitted by Fed.R.Civ.Pro. 26.



AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                       SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 4                                                PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                               EXHIBIT 23
                                                                                                Page 4 of 55
        Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 5 of 55

      2.      ULC Monastery objects to all requests that attempt to require it to                         provide
information not within its possession or custody or control. ULC Monastery specifically objects

to Definition No. 10 as inaccurate and misleading. Defendant AMM has actual knowledge that

there is no entity “Universal Life Church Monastery Storehouse, Inc.,” and that fact is readily

available in public records and ULC Monastery has previously advised AMM of this fact. Only

Plaintiff ULC Monastery is responding to these interrogatories and requests for production, and

all responses hereto are by Plaintiff ULC Monastery only.

        3.        The absence of an objection that a request is irrelevant is not intended to be a waiver

of that objection and ULC Monastery reserves the right to object on relevancy grounds at any stage

of these proceedings.

        4.        When ULC Monastery objects to a request, a subsequent response to the request

shall not constitute a waiver of the objection. Furthermore, the failure to restate a general objection

in response to a specific request does not waive the general objection.

        5.        ULC Monastery objects to each and every request to the extent the same seeks

information protected by the right to privacy, the attorney-client privilege, the attorney-work

product doctrine and/or any other applicable privilege or doctrine.

        6.        ULC Monastery objects to the introduction, direction, and definitions in the

requests to the extent they are different than or inconsistent with the applicable Fed.R.Civ.Pro. or

Local Court Rules.

        7.        ULC Monastery objects to the breadth of Definition No. 1. ULC Monastery is

aware of Defendant AMM as an entity, and is either unaware of, or does not have sufficient

knowledge and information as to, all of the entities and individuals purportedly to be included as

part of the definition.

        8.        ULC Monastery objects to Definition No. 8 as vague and ambiguous, and to the

extent it imposes undue burden to produce responsive information and documents “related to” any

subject matter.


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                     FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                              1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                           SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 5                                                    PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                   EXHIBIT 23
                                                                                                    Page 5 of 55
          Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 6 of 55

          9.     ULC Monastery objects to Definition No. 9 as it is unclear whether the term
“UNIVERSAL LIFE CHURCH” refers only to Universal Life Church, Inc., or to any entity that

is related to, or exhibits a spiritual kinship with, the Universal Life Church originated by Kirby

Hensley. ULC Monastery uses the term “California ULC” to refer to Universal Life Church, Inc.

herein.


          The foregoing objections are incorporated into all responses set forth below. Subject to

and without waiving any general objections as stated above and any specific objections asserted

to particular requests, ULC Monastery provides the following responses:



                                      INTERROGATORIES

INTERROGATORY NO. 1: IDENTIFY each and every statement made by AMM which YOU

contend is false, confusing, misleading, or deceptive and for every such statement IDENTIFY any
individual you contend was involved in making said statement and describe their alleged

involvement.

ANSWER:
          Plaintiff ULC Monastery objects to this interrogatory as unduly broad, overly burdensome,
and not calculated to lead to the discovery of admissible evidence to the extent it requests Plaintiff

to “identify each and every” responsive statement “made by AMM,” regardless of such statement’s
relationship to Plaintiff or this litigation, or any time limitation, especially considering the unduly
broad definition of “AMM.” Subject to the foregoing objections, Plaintiff answers as follows

regarding statements related to this litigation:



The AMM-vs-ULC Website:
          1.     “There are two major organizations when it comes to online ordination.”
          There are more than two organizations. These include, but are not limited to, the California



AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                   FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                            1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                         SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 6                                                  PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                 EXHIBIT 23
                                                                                                  Page 6 of 55
           Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 7 of 55

ULC; Wanderlust Bay Ministries; American Fellowship Church; Church of the Latter-Day Dude;

First Nation Church; Open Ministry; Christian Harvest Church; Christian Global Outreach

(ministernow.org); First Nation Ministry; and Universal Life Church Seminary.

        2.      “There are two major organizations when it comes to online ordination, American

 Marriage Ministries (AMM) and the Universal Life Church Monastery (ULC Monastery).”
        AMM is not a major organization when it comes to online ordination.

        3.      “AMM and the ULC Monastery are the two most established options”
        AMM is not one of the two most established options for online ordinations, by any
reasonable metric.

        4.      “Since AMM and the ULC Monastery are the two most established options, we’ve
 created a side-by-side comparison to help.”
        This statement falsely claims that AMM is presenting a side-by-side comparison between
AMM and ULC Monastery, when AMM actually compares itself to the California ULC, and

deceptively attributes acts of the California ULC to ULC Monastery, although they are separate
and distinct entities.

        5.      “The Federal government recognizes AMM as a 501(c)3 tax exempt church.”

        Defendant AMM is not a church. Its website states it is “public charitable organization.”
 The August 27, 2015 letter purportedly from the Internal Revenue Service, posted on Defendant

 AMM’s website, states that AMM “is a public charity.” Further, the Court of the District of
 Columbia ruled Defendant AMM does not “subscribe to some theological doctrine or moral

 principle.” ULC Monastery is unaware of any facts that support the statement that the “federal
 government recognizes” Defendant AMM “as a church.”
        6.      “The original Universal Life Church…has been in and out of the courtroom ever
 since.”
        The statement provides a hyperlink that references the California ULC, and not ULC
Monastery. The statement is also preceded by the statement that it is “a side-by-side comparison”


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                               FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                        1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                     SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 7                                              PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                              EXHIBIT 23
                                                                                               Page 7 of 55
        Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 8 of 55

of ULC Monastery and Defendant AMM. The statement falsely attributes the allegation that the

California ULC “has been in and out of the courtroom” to ULC Monastery, when the California

ULC are ULC Monastery separate and distinct entities. The statement creates the false impression

that ULC Monastery “has been in and out of the courtroom”.
       7.      All of the following statements
        •      The Universal Life Church has had their IRS non-profit status revoked.
        •      The ULC has been embroiled in fraud allegations.
        •      The ULC has been in and out of bankruptcy.
        •      And, most importantly, marriages performed by ULC ministers have been
               ruled invalid.

       are false, misleading, deceptive and/or confusing because they equate Plaintiff ULC
Monastery with the California ULC. The four statements are preceded by the statement that it is

“a side-by-side comparison” of ULC Monastery and Defendant AMM. The statements falsely
attribute the alleged financial and legal troubles of the California ULC to ULC Monastery, when

the California ULC and ULC Monastery are separate and distinct entities, none of the four
statements describe circumstances or actions involving ULC Monastery, none of the four
statements are accurate in reference to ULC Monastery, and the hyperlinks provided are as to

California ULC not to ULC Monastery. Each of the four statements create the false impression
that ULC Monastery has had its IRS non-profit status revoked, has been involved in fraud
allegations, has been in and out of bankruptcy, and marriages performed by its minsters are invalid.

       8.      “The Universal Life Church has had their IRS non-profit status revoked”

       The statement provides a hyperlink to an opinion issued in In re Universal Life Church,

Inc., 123 F.3d 1294 (9th Cir. 1977). The statement is preceded by the statement that it is “a side-
by-side comparison” of ULC Monastery and Defendant AMM. ULC Monastery was not a party
to and was not otherwise involved in In re Universal Life Church, Inc. The statement falsely
attributes the alleged IRS non-profit revocation of the California ULC to ULC Monastery, when

the California ULC and ULC Monastery are separate and distinct entities, and ULC Monastery



AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                       SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 8                                                PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                               EXHIBIT 23
                                                                                                Page 8 of 55
        Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 9 of 55

has not had its IRS non-profit status revoked. The statement creates the false impression that ULC

Monastery has had its IRS non-profit status revoked.

       Further, the hyperlinked opinion refers to a revocation which is only for a three year period,

whereas the California ULC had maintained non-profit status aside from that period, as the

hyperlink AMM provides for the statements “The ULC has been embroiled in fraud allegations”

demonstrates (https://scholar.google.com/scholar case?case=6603493875619580621).                      To the

knowledge of ULC Monastery, the California ULC is currently recognized as a non-profit entity.

The statement creates the false impression that the California ULC is a for profit organization, and

that ULC Monastery is also for-profit organization.
       9.      “The ULC has been embroiled in fraud allegations.”

       The statement contains a hyperlink to an opinion issued in Lynch v. Universal Life Church,
Inc., 775 F.2d 576 (4th Cir. 1985). The statement is preceded by the statement that it is “a side-
by-side comparison” of ULC Monastery and Defendant AMM. ULC Monastery has never been
embroiled in fraud allegations and was not a party to, or otherwise involved in, Lynch v. Universal

Life Church, Inc. The statement falsely attributes the alleged fraud allegations against the
California ULC to ULC Monastery, when the California ULC and ULC Monastery are separate
and distinct entities, and ULC Monastery has not been embroiled in fraud allegations. The

statement creates the false impression that ULC Monastery has been embroiled in fraud
allegations.
       Further, the statement references but one allegation against the California ULC, which
occurred in August 1981, and that claim was unsuccessful. The statement states, or at least implies
and suggests, there is more than one allegation or that the allegations of fraud are deep and
ongoing.
       10.     “The ULC has been in and out of bankruptcy.”

       The statement contains a hyperlink to an opinion in In re Universal Life Church, Inc., 123

F.3d 1294 (9th Cir. 1977). The statement is preceded by the statement that it is “a side-by-side


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                       SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 9                                                PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                EXHIBIT 23
                                                                                                 Page 9 of 55
        Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 10 of 55

comparison” of ULC Monastery and Defendant AMM. ULC Monastery has never declared

bankruptcy and was not a party to, or otherwise involved in, In re Universal Life Church, Inc., 123

F.3d 1294 (9th Cir. 1977). The statement falsely attributes the alleged bankruptcy of the California

ULC to ULC Monastery, when the California ULC and ULC Monastery are separate and distinct

entities, and ULC Monastery has not declared bankruptcy. The statement creates the false

impression that ULC Monastery has declared bankruptcy not only once, but multiple times.

       Further, the statement references but one instance of the California ULC filing for

bankruptcy, which occurred in November 1989. The statement states, or at least implies and

suggests, there is more than filing or that the California ULC has filed multiple petitions.

       11.     “And most importantly, marriages performed by ULC ministers have been ruled

 invalid.

       The statement provides a hyperlink to an opinion issued in Ranieri v. Ranieri, 146
 A.D.2d 34 (Super. Ct. N.Y. 1989). The statement is preceded by the statement that it is “a

 side-by-side comparison” of ULC Monastery and Defendant AMM. The marriage at issue in
 Ranieri v. Ranieri was not performed by a ULC Monastery minister. The statement creates
 the false impression that the marriage at issue in Ranieri v. Ranieri was performed by a ULC

 Monastery minister.
       12.     “American Marriage Ministries is an IRS 501.c.3 Certified organization.”
       The IRS does not “certify” an organization, and Defendant AMM has not been certified.
The statement, particularly when capitalizing the “C” in certified, falsely states, or at least suggests

and implies, AMM has both met or achieved some criteria in order to be “Certified” and that it has
in fact received a governmental certification, and that, in comparison to ULC Monastery, AMM
has received such certification while ULC Monastery has not.
       13.     “…talk to your local county clerk about which online churches they accept.”

       Defendant AMM is not a church. This statement falsely states, or at least suggests and
implies, that it is. AMM’s own website states it is “public charitable organization.” The August


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                   FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                            1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                         SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 10                                                 PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                  EXHIBIT 23
                                                                                                  Page 10 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 11 of 55

27, 2015 letter purportedly from the Internal Revenue Service, posted on Defendant AMM’s
website states that AMM “is a public charity.” Further, the Court of the District of Columbia ruled
Defendant AMM does not “subscribe to some theological doctrine or moral principle.”

       14.      The statements:

               and to the best of our knowledge, the federal government does not recognize
               the ULC Monastery as a 501c3 church.

               There is only one American Marriage Ministries, and it is a Federally
               Recognized 501c3 Charitable Organization. The legal standing of the
               organization that issues your ordination matters, so make sure to do your
               research!

        The statements together falsely state, or at least suggest and imply, that the federal
government must recognize an organization in order that organization’s ministers to be legally
able to officiate a marriage or civil union; that because the ULC Monastery is not so recognized it
does not have legal standing and in addition its ministers may not legally officiate a wedding; that

because AMM is “federally recognized” it has legal standing and its ministers may legally officiate
a wedding; and that any visitor to the site who is contemplating becoming ordained through the
ULC Monastery should not do so because of the lack of “federal recognition.” Recognition by the

Internal Revenue Service, after the IRS’s review of an application on the IRS form series 1023, as
a tax-exempt organization is not a condition or pre-requisite for legal standing, and is not a

condition or pre-requisite for a religious organization’s ministers to be legally able to officiate a
marriage.

       15.      “On the Clark County’s official list of recognized churches, AMM appears on the
first page.”
        The list by Clark County states that it is a list of “organizations Clark County [has]
approved to issue the Affidavit of Authority to Solemnize Marriages as they have provided the
necessary documents showing that they are a church or religious organization that is incorporated,

organized or established in Nevada as required by NRS Chapter 122.” The list is not just churches,


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                       SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 11                                               PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                               EXHIBIT 23
                                                                                               Page 11 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 12 of 55

and AMM’s statement falsely states, or at least suggests and implies, it is a church and a church

“recognized” by Clark County, an official governmental entity.

        The statement further falsely states, or at least suggests and implies, that ministers

ordained by ULC Monastery may not officiate a wedding in Clark County, when NRS Chapter

122 expressly permits them to do so.

       16.     “This website is run by ministers that are affiliated with American Marriage

Ministries.”

       AMM admitted that it, as an entity, “created, operated, published, communicated, and used

in commerce” The AMM-vs-ULC Website. This statement states, or at least suggests or implies,

that ministers ordained by AMM, and not AMM as an entity, created, operate, publish,

communicate, and use in commerce the AMM-vs-ULC Website.
       17.     “If you are wondering whether to get ordained online with another church…”

       This statement falsely states, or at least suggests and implies, that AMM is a church. AMM

is not a church.



The AMM Legal Website

       1.      “IRS 501 c3 Certified Non-Profit Ministry.”
       AMM is not a church, and the IRS does not “certify” an organization, and Defendant AMM

has not been certified. The statement, particularly when coupled with the use of logo and insignia
of the US Treasury, states, or at least suggests and implies, (a) AMM has received a governmental

certification when (i) the government does not provide any such certification and (ii) AMM has
not received any certification from the federal government; and (b) falsely compares AMM to
ULC Monastery, with the comparison being AMM has received a certification while ULC
Monastery has not.
       2.      “There are people who have made millions of dollars selling ordinations, and our

free online ordinations are making it more difficult for them to take your money. They are behind


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                               FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                        1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                     SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 12                                             PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                             EXHIBIT 23
                                                                                             Page 12 of 55
           Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 13 of 55

that anonymous, and misleading website that incorrectly states that weddings ‘may not be legally
valid.’”
        The statements refer to Plaintiff ULC Monastery, as the “they” referred to is the

 organization “behind” the website stating that weddings “may not be legally valid.” The “may

 not be legally valid” statement is referring to the website “americanmarriageministries.com,”
 operated by Plaintiff ULC Monastery. So, the statement states, or at least suggests or implies,
 that ULC Monastery sells ordinations. ULC Monastery does not sell ordinations, and Defendants

 are aware that ULC Monastery does not sell ordinations. This statement also falsely compares
 AMM to ULC Monastery, by falsely stating, or at least suggesting or implying, that ordination

 from Defendant AMM is free while ordination through ULC Monastery is not.

        Further, the statement also contains a hyperlink to an article that is about the California
 ULC, and not ULC Monastery. The statements therefore state, if not suggest and imply, that the
 California ULC and the ULC Monastery are one in the same, when they are separate and distinct
 entities.

        3.      “AMM has an established theological doctrine.”

       AMM does not have an established theological doctrine, and is not a church. AMM’s own

website states it is “public charitable organization.” The August 27, 2015 letter purportedly from
the Internal Revenue Service, posted on Defendant AMM’s website states that AMM “is a public

charity.” Further, the Court of the District of Columbia ruled Defendant AMM does not “subscribe
to some theological doctrine or moral principle.”

        4.      “…states like Tennessee are targeting specific organizations, and not American
Marriage Ministries.”
        This statement falsely or deceptively states, if not suggests and implies, that the state of
Tennessee is targeting ULC Monastery. The state of Tennessee is not targeting ULC Monastery.

Further, the February 6, 2015 opinion of the Tennessee Attorney General, opinion No. 15-14,
refers to the California ULC and not ULC Monastery. To the extent such Opinion applies to ULC


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                       SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 13                                               PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                EXHIBIT 23
                                                                                                Page 13 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 14 of 55

Monastery, it applies at least as equally to AMM. AMM’s statement on the website falsely states,

if not suggests and implies, that its ministers are legally able to solemnize a marriage when

ministers of ULC Monastery cannot.

       5.      “AMM is a federally recognized 501c(3) charitable organization, which gives it the

public legitimacy of IRS recognition.”

       This statement falsely states, or at least implies and suggests, that the IRS or federal

government can provide to entities some level of legitimacy or legal approval; that the IRS or

federal government has done so for AMM, or that AMM obtained the same; that ULC Monastery

does not possess the same “public legitimacy”; that ordination through AMM is backed or

supported by the IRS or federal government; and that ordinations through ULC Monastery are not

and therefore may not be legal or valid.

       6.      “With dozens of rulings against the Universal Life Church for tax fraud, denial of

validity of ULC ordinations, and millions of dollars in fines levied against the Universal Life

Church, …”

        The California ULC and ULC Monastery are separate and distinct entities. The statements

falsely attribute the alleged financial and legal troubles of the California ULC to ULC Monastery,

when the California ULC and ULC Monastery are separate and distinct entities, none of the

statements regarding alleged tax fraud, denial of validity of ordinations, or millions of dollars in

fines involve or apply to ULC Monastery. Further, the bullet-pointed sub-statements contain

hyperlinks which are as to the California ULC not to ULC Monastery. The statements create the

false impression that ULC Monastery has engaged in tax fraud, had millions of dollars of fines

levied against it, and marriages performed by its minsters are invalid.

       7.      “This website is run by ministers that are affiliated with American Marriage

Ministries.”

       This statement falsely states, or at least suggests or implies, that AMM-ordained ministers,

and not AMM as an entity, created and run the website. AMM admitted that it, as an entity,


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                       SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 14                                               PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                               EXHIBIT 23
                                                                                               Page 14 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 15 of 55

“created, operated, published, communicated, and used in commerce” The AMM-vs-ULC

Website.



       All Defendants were involved in all of the statements above. Defendant AMM admitted it

“created, operated, published, communicated, and used” the two above-referenced websites. All

of the Individual Defendants are governing persons of AMM; all are board members of AMM;

and Defendant Yoshioka testified that (1) the executive director and the board of directors of AMM

decide what content is displayed on the websites operated by AMM; and (2) Defendant Lewis

King is the current “executive director” or “executive manager” of AMM and “is primarily

responsible for the content” on the sites.

       As further facts and information becomes available, ULC Monastery may supplement this

response, and will supplement as required under the Fed.R.Civ.Pro.

SUPPLEMENTAL ANSWER:                   See Plaintiff’s Responses and Supplemental Responses to

the Individual Defendants’ Interrogatory Nos. 1 and 2.



INTERROGATORY NO. 2: For each statement identified in response to Interrogatory No. 1,

explain the complete factual basis for YOUR contention that the statement is false, confusing,

misleading, or deceptive.

ANSWER:
       See Response to Interrogatory no. 1 above.



INTERROGATORY NO. 3: Describe any damage or injury to YOUR business or reputation as
a result of any of the statements identified in response to Interrogatory No. 1 and describe the
factual basis for said injury or damage and IDENTIFY every individual with factual knowledge to
support said alleged damage or injury.

ANSWER:


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                               FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                        1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                     SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 15                                             PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                             EXHIBIT 23
                                                                                             Page 15 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 16 of 55

       ULC Monastery objects to this interrogatory as not reasonably calculated to lead to the
discovery of admissible evidence, because ULC Monastery is neither alleging nor requesting
damages based upon injury to its reputation or alleged business, and because injury is presumed

as a matter of law. Without waiving and subject to all objections, ULC Monastery answers that it
has been injured by its effort spent investigating to determine the author and publisher of both The
AMM-vs.-ULC Website and The AMM Legal Website, and investigating and verifying that the
statements made were inaccurate, misleading, unfair, deceptive, and/or false; having to stop and
rectify such acts and practices and bring this action; and inconvenience.

SUPPLEMENTAL ANSWER:
       ULC Monastery expended time to investigate the offending websites identified in its
Complaint and verify the truth or falsity of the statements on the site, as well as whether the

websites were operated by, and the content on the sites controlled by, Defendants. In sum, the
time expended by ULC Monastery personnel on these tasks was less than one hour. In addition,
ULC Monastery engaged an attorney to investigate whether the claims on these sites were legally

actionable.   Plaintiff incurred $1,044.63 in legal fees arising from this investigation. ULC
Monastery will supplement this Answer if and as required under the Federal Rules of Civil
Procedure.

       The person with the most knowledge would be Dallas Goschie. In addition, George
Freeman and Brian Wozeniak may also have relevant knowledge. All can be contacted through
Plaintiff’s counsel.

       SECOND SUPPLEMENT: Please also see ULC Monastery’s response to AMM
Interrogatory no. 20, dated November 12, 2019.


INTERROGATORY NO. 4: IDENTIFY each PERSON with knowledge of how any of ULC’s

officer’s personal reputations have affected ULC’s business reputation and describe how such
personal reputations have affected ULC.



AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                       SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 16                                               PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                               EXHIBIT 23
                                                                                               Page 16 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 17 of 55

ANSWER:

       Objection, this Interrogatory is vague and ULC Monastery is not certain what is being

requested. ULC Monastery further objects that this Interrogatory is not relevant to any party's

claim or defense, and is not proportional to the needs of the case, considering the importance of
the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant
information, the parties’ resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely benefit.

       ULC Monastery further objects as to overbroad as to time, as no time frame is given.

       However, without waiving and subject to all objections, as ULC Monastery understands
the Interrogatory, ULC Monastery answers that its reputation as a religious organization has not

been affected by “any of ULC’s officer’s personal reputations.”
       Those with knowledge may include the following Officers and Directors, all of which can
be contacted through counsel: Matthew Pasco; George Freeman; Bruce Taylor; Calvin Toellner;
Saul Groman; Dallas Goschie; and Alexander Kostrinsky-Thomas.



INTERROGATORY NO. 5: IDENTIFY all examples of which YOU are aware in which ULC
was mistaken for the UNIVERSAL LIFE CHURCH and vice versa. Or in which someone was
confused about the relationship between ULC and the UNIVERSAL LIFE CHURCH.

ANSWER:

       ULC Monastery objects to this interrogatory as vague and ambiguous to the extent it relies
on the vaguely-defined terms “ULC” and “UNIVERSAL LIFE CHURCH.” ULC Monastery is

an organization inspired by the Universal Life Church founded by Kirby Hensley, and is separate
and distinct from the California ULC. Without waiving and subject to all objections, ULC

Monastery answers that it is aware of the following instances that may demonstrate confusion
(intentional or otherwise) regarding the relationship between ULC Monastery, the California ULC,

and the Universal Life Church as a broad spiritual movement:


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                        SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 17                                                PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                EXHIBIT 23
                                                                                                Page 17 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 18 of 55

           (1) Defendant AMM through The AMM-vs-ULC Website and The AMM Legal

               Website;

           (2) Clark County, NV and its Clerk may have had some confusion, but ULC Monastery
               is unaware of any specific confusion;

           (3) ULC Monastery has sometimes received messages or emails or calls inquiring
               about the California ULC, or where, from the substance of the message, it appears

               the sender may initially believe she/he is contacting the California ULC. See the
               messages produced in response to this Interrogatory.


INTERROGATORY NO. 6: Describe the efforts taken by YOU and/or George Freeman to
differentiate ULC from the UNIVERSAL LIFE CHURCH.
ANSWER:
       Object to the inclusion of George Freeman, who is not a party to this lawsuit. ULC

Monastery objects to this interrogatory as vague and ambiguous to the extent it relies on the
vaguely-defined terms “ULC” and “UNIVERSAL LIFE CHURCH.” ULC Monastery is an entity

inspired by the Universal Life Church founded by Kirby Hensley, and is separate and distinct from

the California ULC.
       Subject to and without all objections, ULC Monastery states on its website that while it is
a “direct descendant of the original Universal Life Church founded by the controversial Kirby

Hensley in the late 1950s,” ULC Monastery “has discarded the deceptive and illegal practices of
the old Modesto ULC and it has since proudly assumed the leadership mantle of that institution
and improved upon its design…”

       ULC Monastery operates and publishes the content on the website at universal-life-
church.com to provide information about and the differentiation of the entities. In addition, when
receiving messages and calls where the sender or caller may initially believe she or he is contacting

the California ULC, ULC Monastery has stated that it is separate and distinct from the California


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                       SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 18                                               PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                               EXHIBIT 23
                                                                                               Page 18 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 19 of 55

ULC. See documents in response to Interrogatory no. 5.



INTERROGATORY NO. 7: IDENTIFY every domain, website, or webpage owned, licensed,

operated, or controlled by YOU and how long YOU have owned, licensed, operated, or controlled

the domain, website, or webpage.

ANSWER:

       ULC Monastery admits it owns the domains identified in Defendant’s Answer and

Counterclaims: (1) getordained.org/training/american-marriage; (2) ulc.org/training/American-

marriage; and (3) americanmarriageministries.com. ULC Monastery further admits it posted and

controls the content on the websites at such domains.

       ULC Monastery objects as to the identification of every other domain and website as not

relevant to any party's claim or defense, and is not proportional to the needs of the case, considering

the importance of the issues at stake in the action, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of the discovery in resolving

the issues, and whether the burden or expense of the proposed discovery outweighs its likely

benefit.

SUPPLEMENTAL ANSWER:

       ULC Monastery admits it controls the domains, websites, and pages identified in

Defendant’s Answer and Counterclaims, and ULC Monastery further states that it has posted and

controlled the content on the websites at such domains as follows:

       (1) ULC Monastery has controlled the getordained.org domain and the site and pages

available via that domain since ULC Monastery’s formation on September 13, 2006.

           (2) ULC Monastery has controlled the ulc.org domain and the site and pages available



AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                   FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                            1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                         SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 19                                                 PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                 EXHIBIT 23
                                                                                                 Page 19 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 20 of 55

via that domain since September 16, 2006.

       (3) ULC Monastery has controlled the americanmarriageministries.com domain and the

site and pages available via that domain since June 28, 2011.

       Subject to all objections and without waving any objection, ULC Monastery states it has

also controlled:

       (1)       The themonastery.org domain and the site and pages available via that domain since

ULC Monastery’s formation on September 13, 2006;

       (2)       The universallifechuch.org domain and the site and pages available via that domain

since ULC Monastery’s formation on September 13, 2006;

       (3)       The ulcministers.org domain and the site and pages available via that domain since

June 16, 2008;

       (4)       The theuniversallifechuch.org domain and the site and pages available via that

domain since May 24, 2010; and

       (5)       The ulccaselaw.com domain and the site and pages available via that domain since

February 22, 2008.

             (6) The universallifechurchministers.org domain name and the site and pages available

                 via that domain since approximately June 2009.



INTERROGATORY NO. 8: IDENTIFY all PERSONS involved in developing, drafting,
approving, or publishing the content of the domains, websites, or webpages identified in response
to Interrogatory No. 7, and describe each PERSON’S role and responsibilities with respect to the
content of these domains, websites, or webpages.
ANSWER:



AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                       SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 20                                               PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                               EXHIBIT 23
                                                                                               Page 20 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 21 of 55

       ULC Monastery re-asserts and incorporates herein its objections stated in the Answer to
Interrogatory no. 7.
       Without waiving and subject to all objections, as to the websites identified in response to

Interrogatory no. 7:
            1.     Dallas Goschie – management, oversight, suggestions as to content,
                   look, and format;
            2.     George Freeman -- management, oversight, suggestions as to
                   content, look, and format;
            3.     Brian Wozeniak – set-up, technical aspects, and suggestions as to
                   content, look, and format,
            4.     Jeremy Brant – set-up, technical aspects, and suggestions as to
                   content, look, and format.

See the documents produced in response to this Interrogatory.

SUPPLEMENTAL ANSWER:

       Additional persons include:
       1.        Anthony Samaha – Junior web developer; setting up pages, making
                 minor edits as requested;
       2.        Ben Fredrickson – Drafting written content; sourcing images;
       3.        Taylor Carson-Wisor – Drafting written content; sourcing images;
       4.        Richie Black – Junior web developer; setting up pages, making minor
                 edits as requested.


       The individuals identified can be contacted through Plaintiff’s counsel, with the exception
of Jeremy Brant, whose last known contact information is 2850 Venice Road SW, #4303,

Birmingham, AL 35211, (206) 370-9809, and Taylor Carson-Wisor, whose last known address is
615 Summit Ave E #6, Seattle, WA 98102.

       SECOND SUPPLEMENTAL ANSWER:
       Ali Sattar, Jon Daniel, and Jeff Vogt may have been involved in web development for
pages at the identified domains in 2014 or earlier.


INTERROGATORY NO. 9: Describe the circumstances behind every modification to the



AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                               FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                        1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                     SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 21                                             PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                             EXHIBIT 23
                                                                                             Page 21 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 22 of 55

content of the webpages available at https://getordained.org/training/american-marriage,

https://ulc.org/training/american-marriage,    and    https://www.americanmarriageministries.com

since January 1, 2009, including how often modifications were made, when modifications were

made, what modifications were made, and why modifications were made to the content of these

webpages.

ANSWER:

       ULC Monastery objects to this interrogatory as overbroad as to time frame; seeking any

and all “modifications” for a period of time in excess of 10 years is not relevant to any party's

claim or defense, and is not proportional to the needs of the case, considering the importance of

the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely benefit.

       ULC Monastery also objects as unduly burdensome to the extent the interrogatory calls for

information already in the possession, custody, or control of AMM or is at least as easy for AMM

to obtain as ULC Monastery.
       Without waiving and subject to the Court first ruling on all objections, ULC Monastery

published content on the three web pages, but is unable to describe the circumstances behind every

modification of such content.

       ULC Monastery began making content available at “americanmarriageministries.com”

around spring 2014. Later in that year (2014), the site stated that AMM ordinations were “legally

invalid,” but in early 2015, the phrase “legally invalid” was removed, and the website stated

“AMM ordinations may not be considered legally valid.” Around late spring to early summer

2019, the content on the site changed to its current version.

SUPPLEMENTAL ANSWER:




AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                        SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 22                                                PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                EXHIBIT 23
                                                                                                Page 22 of 55
         Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 23 of 55

         Please also see documents in files identified as RFP 6, RFP 7, RFP 9, RFP 10, and Supp
RFP 6.

INTERROGATORY NO. 10: IDENTIFY every website owned by YOU that has contained any
statement RELATED TO AMM, IDENTIFY every statement made RELATED TO AMM, and
describe the factual support for any such statement, including, but not limited to, any statement
that marriages performed by an AMM-licensed officiant may not be valid.

ANSWER:

         ULC Monastery objects to this interrogatory as vague in its use of the term “related to.”

ULC Monastery objects to this interrogatory as overbroad, unduly burdensome, considering the
needs of the case, as to identifying in this Answer each and every statement, considering that the
statements are publicly available and equally accessible to the parties, and the vaguely defined
term “related to” and the defined term “AMM” are unduly broad.

         Without waiving and subject to all objections, ULC Monastery identifies
https://www.americanmarriageministries.com/. The “americanmarriageministries” website

identifies and quotes the legal opinion and decision of then Senior Judge Curtis E. von Kann,

which is the basis of the statements on the website. The Court for the District of Columbia
concluded that Defendant AMM does not “subscribe to some theological doctrine or moral
principle,” and as such its minister was precluded under the District of Columbia statute from
legally officiating and solemnizing the marriage.

SUPPLEMENTAL ANSWER:
         Please also see Plaintiff’s Response and Supplemental Responses to Interrogatory No. 11.


INTERROGATORY NO. 11: IDENTIFY the date and describe the details of ULC’s first use of
“American marriage ministries” on its websites or in connection with its services, including the
identity of all PERSONS involved, why it was used, and all DOCUMENTS RELATED TO the



AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                       SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 23                                               PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                               EXHIBIT 23
                                                                                               Page 23 of 55
         Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 24 of 55

usage.

ANSWER:

         ULC Monastery objects to this interrogatory as vague and ambiguous as to whether it

seeks information regarding use of “American marriage ministries” in the exact capitalization

and spacing provided and uses the vaguely defined term “related to,” as unduly broad and

unreasonably burdensome to the extent it seeks identification of all documents “related to”

identified usage, and to the extent it calls for information subject to attorney-client privilege

and/or work product immunity.

         Without waiving and subject to all objections, ULC Monastery obtained control of the

domain americanmarriageministries.com on July 27, 2011. It believes it began hosting a website

on the domain around spring 2014, but is not certain when it first used the words “American

marriage ministries” in the content of such site.

         Persons with some related knowledge may include Dallas Goschie, George Freeman, and

Brian Wozeniak. Jeremy Brant and Jeff Vogt may also have some knowledge. GoDaddy would

also likely have information. GoDaddy, 14455 N Hayden Rd Ste 219, Scottsdale, AZ 85260. (480)

505-8800.

         Please see the documents produced in response to this Interrogatory. ULC Monastery

objects to identifying each and every individual document as unduly burdensome, and where the

parties’ relative access and resources are equal in regard to identification.

SUPPLEMENTAL ANSWER:

         Jeff Vogt may be contacted through Plaintiff’s counsel.

         Please also see Plaintiff’s Supplemental Response to Interrogatory No. 9 and documents

produced and labelled as Supp RFP 6.

         In addition, after a reasonable search and inquiry, ULC Monastery located the following

instances of the phrase “American marriage ministries” on websites for which it controls the

content, and the approximate date such phrase was posted (as best ULC Monastery can


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                   FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                            1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                         SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 24                                                 PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                 EXHIBIT 23
                                                                                                 Page 24 of 55
      Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 25 of 55

approximate the date):

https://www.universallifechurch.org/2014/09/10/five-things-to-know-about-online-ordination-
for-weddings/ (published Sept. 2014, archived Jan. 2015)
https://theuniversallifechurch.org/2012/05/boosting-your-internet-ministry/ (May 2012)
https://theuniversallifechurch.org/2014/06/ru-paul-performs-wedding/ (published Sept. 2014)
https://theuniversallifechurch.org/tag/ru-paul-american-marriage-ministries/ (no archive
available)
https://theuniversallifechurch.org/2014/05/perform-wedding-ceremony/ (published Sept. 2014)

https://www.ulc.org/ulc-blog/american-marriage (published Sept. 2014)
https://www.ulc.org/training/american-marriage (published July 2018)

https://getordained.org/training/american-marriage (published July 2018)
https://getordained.org/blog/ties-bind-fill-marriage-license (published Sept. 2014)
https://getordained.org/blog/tennessee-faces-backlash-over-law-barring-weddings-by-online-
ministers (July 2019)

https://www.themonastery.org/training/american-marriage (Sept. 2018)
https://www.themonastery.org/training/ordination/are-online-ordinations-legal (Sept. 2018)
https://www.themonastery.org/training/ordination/what-is-ordination (Sept. 2018)


SECOND SUPPLEMENTAL ANSWER:

        ULC Monastery located the following instances of the phrase “American marriage
ministries” on websites for which it controls the content, and the approximate dates such phrase
was posted (as best ULC Monastery can approximate the dates):

https://www.themonastery.org/training/american-marriage (201809-current)
https://www.themonastery.org/training/ordination/are-online-ordinations-legal (201809-current)
https://www.themonastery.org/training/ordination/what-is-ordination (201809-current)
https://www.themonastery.org/training/additional-info (201807-current)

https://getordained.org/training/american-marriage (201807-current)
https://getordained.org/blog/ties-bind-fill-marriage-license (201409-current)
https://getordained.org/blog/tennessee-faces-backlash-over-law-barring-weddings-by-online-
ministers (201907-current)
https://www.getordained.org/training/wedding/how-to-perform-weddings (201807-current)
https://www.getordained.org/training/wedding/perform-weddings (201807-202005)
https://www.getordained.org/training/ordination (201807-current)
https://www.getordained.org/find-a-minister/12243 (201810-current)
https://www.getordained.org/find-a-minister/13842 (201811-current)
https://www.getordained.org/find-a-minister/25826 (201912-current)
https://www.getordained.org/find-a-minister/28137 (202003-current)
https://www.ulc.org/ulc-blog/american-marriage (201409-current)
https://www.ulc.org/training/american-marriage (201807-current)
https://www.ulc.org/training/wedding/how-to-perform-weddings (201807-current)
https://www.ulc.org/training/wedding/perform-weddings (201807-202005)
https://www.ulc.org/training/ordination-training (201807-current)


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                               FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                        1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                     SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 25                                             PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                            EXHIBIT 23
                                                                                            Page 25 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 26 of 55

https://www.ulc.org/ulc-blog/category/perform-a-wedding-2 (201409-current)
https://www.ulc.org/ulc-blog/category/online-ordination-2/page/3 (201409-current)
https://www.ulc.org/ulc-blog/tag/get-ordained (201409-current)
https://www.ulc.org/ulc-blog/tag/become-a-minister (201409-current)


https://www.theuniversallifechurch.org/2014/06/ru-paul-performs-wedding/ (201406-current)
https://www.theuniversallifechurch.org/tag/ru-paul-american-marriage-ministries/ (no archive
available)
https://www.theuniversallifechurch.org/2014/06/marriage-ceremony-words/ (201406-20205)
https://www.theuniversallifechurch.org/2014/05/perform-wedding-ceremony/ (201405-202005)
https://www.theuniversallifechurch.org/2014/05/married-tv/ (201405-202005)
https://www.theuniversallifechurch.org/2014/04/utah-changes-view-gay-marriage/ (201404-
202005)
https://www.theuniversallifechurch.org/2014/04/80lb-wedding-dress/ (201404-202005)
https://www.theuniversallifechurch.org/2014/02/tree-planting/ (201402-202005)
https://www.theuniversallifechurch.org/2012/05/boosting-your-internet-ministry/ (201205-
current)

https://www.ulcministers.org/classifieds/77698/3650/qualified-officiant-and-etc (201607-
current)
https://www.ulcministers.org/classifieds/31040/1519/atheist-wedding-in-nj (201303-current)

https://www.universallifechurch.org/2014/09/10/five-things-to-know-about-online-ordination-
for-weddings/ (201409 – current)

https://www.universallifechurchministers.org/stephen-colbert/ (201405-201503)

INTERROGATORY NO. 12: Describe any instances of which ULC, or its employees, are aware

when anyone has inquired about whether there is an association or other connection between

ULC’s goods or services and AMM’s goods or services.

ANSWER:

       The only potentially responsive inquires of which ULC Monastery is aware are in the

documents provided in response to this Interrogatory.



INTERROGATORY NO. 13: Describe any instances of which ULC or its employees are aware

when anyone has inquired about whether there is an association or other connection between

ULC’s goods or services and the UNIVERSAL LIFE CHURCH’s goods or services.

ANSWER:

       ULC Monastery objects to this interrogatory as vague and ambiguous to the extent it relies


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                               FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                        1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                     SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 26                                             PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                             EXHIBIT 23
                                                                                             Page 26 of 55
         Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 27 of 55

on the vaguely-defined terms “ULC” and “UNIVERSAL LIFE CHURCH.” ULC Monastery is

an entity inspired by the Universal Life Church founded by Kirby Hensley, although it is separate

and distinct from the California ULC. Without waiving and subject to all objections, ULC

Monastery has occasionally received messages or emails or calls inquiring about the California

ULC, or where, from the substance of the message, it appears the sender may initially believe

she/he is contacting the California ULC. See the messages produced in response to Interrogatory

no. 5.



INTERROGATORY NO. 14: IDENTIFY the number of visitors to the webpages available at

https://getordained.org/training/american-marriage,    https://ulc.org/training/american-marriage,

and https://www.americanmarriageministries.com per month since 2009.

ANSWER:

         ULC Monastery objects to this interrogatory as unduly broad and not reasonably calculated

to lead to the discovery of admissible evidence, and unduly burdensome to the extent it seeks trade

secrets and confidential information. Without waiving and subject to all objections, please see the

Google analytics reports provided in response to this Interrogatory.



SUPPLEMENTAL ANSWER:

         Please see the Google Analytics reports provided, which include those at Bates ULC

Mnstry. 1614 through 1768, and those provided as part of this Second Supplement.




INTERROGATORY NO. 15: IDENTIFY and describe the gross revenues, projected gross

revenues, and profits of ULC and all ULC affiliates or related companies due to sales of its goods

and services.

ANSWER:


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                   FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                            1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                         SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 27                                                 PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                 EXHIBIT 23
                                                                                                 Page 27 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 28 of 55

        ULC Monastery objects to this Interrogatory as not relevant to any party's claim or defense,
and is not proportional to the needs of the case, considering the importance of the issues at stake

in the action, the amount in controversy, the parties’ relative access to relevant information, the

parties’ resources, the importance of the discovery in resolving the issues, and whether the burden

or expense of the proposed discovery outweighs its likely benefit, and to the extent it seeks trade

secret, sensitive, proprietary or confidential information.

       ULC Monastery further objects to this interrogatory as vague and ambiguous to the extent

it uses the vaguely-defined term “ULC” as well as “affiliates” and “related companies.”

       ULC Monastery further objects as to overbroad as to time, as no time frame is given, and

seeking such information for a period of over 13 years is equally not relevant for the same reasons

stated above.

       Without waiving and subject to all objections, please see the Answer to Interrogatory no.

3, and the Google analytics reports provided in response to Interrogatory no. 14, which show the

sales, if any, derived from the webpages which Defendant AMM identifies and complains about

in its Answer and Counterclaims.

SUPPLEMENTAL ANSWER:
       See also Plaintiff’s Response and Supplemental Response to the Individual Defendants’
Interrogatory No. 5.

SECOND SUPPLEMENTAL ANSWER:
       Please see the Google Analytics reports provided, which include those at Bates ULC
Mnstry 1614 through 1768, and those ones provided as part of this Second Supplement.




AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                         1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                      SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 28                                              PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                              EXHIBIT 23
                                                                                              Page 28 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 29 of 55

INTERROGATORY NO. 16: IDENTIFY all surveys, polls, studies, research, DOCUMENTS,

or COMMUNICATIONS concerning the issues of whether “American marriage ministries” is

generic or descriptive, whether “American marriage ministries” is distinctive, or whether there is

a likelihood of confusion between ULC’s use of “American marriage ministries” and AMM’s use

of “American marriage ministries.”

ANSWER:

       ULC Monastery objects to the extent this interrogatory seeks information covered by

attorney-client privilege and/or work product immunity, seeks expert disclosure material outside

the scope, time, or manner set forth in Fed. R. Civ. P. 26(a)(2), local court rules, and/or the orders

of the court, and seeks material relevant only to matters the parties have agreed to address in a

related administrative matter. ULC Monastery also objects to this interrogatory as vague and

ambiguous as to whether it seeks information regarding use of “American marriage ministries” in

the exact capitalization and spacing provided. Subject to and without waiving all objections, ULC

Monastery is not aware of any non-privileged responsive documents concerning whether there is

a likelihood of confusion between ULC Monastery’s use of “American marriage ministries” and

AMM’s alleged use of “American marriage ministries.”



SUPPLEMENTAL ANSWER:

       Please see the report prepared by, and the testimony of, Rhonda Harper.




INTERROGATORY NO. 17: IDENTIFY every instance of any party other than AMM using the

phrase “American marriage ministries,” when such phrase was used, and describe why the phrase

was used, including whether that use was to act as a source identifier of goods or services.

ANSWER:

       ULC Monastery also objects to this interrogatory as vague and ambiguous as to whether it


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                        SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 29                                                PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                EXHIBIT 23
                                                                                                Page 29 of 55
         Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 30 of 55

seeks information regarding use of “American marriage ministries” in the exact capitalization and

spacing provided, and to the extent it seeks information outside ULC Monastery’s possession,

custody, or control. Without waiving and subject to all objections, with regard to ULC Monastery’s

use of “American marriage ministries,” see the response to Interrogatory No. 9. With regard to

third-party uses, please see documents provided in response.

SUPPLEMENTAL ANSWER:
         With regard to third-party uses, please see documents in the file labeled RFP 13.


INTERROGATORY NO. 18: IDENTIFY any and all allegations of improper or illegal conduct
you have threatened or communicated to any other party regarding any Defendant, and IDENTIFY
the third party to whom you communicated such allegation.

ANSWER:

         ULC Monastery objects as to overbroad as to time as no time frame is given, and seeking

such information for a period of over 13 years is not relevant to any party's claim or defense, and

is not proportional to the needs of the case, considering the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.

         Information responsive may include the proceedings before Trademark Trial and Appeals

Board:

              1.        Universal Life Church Monastery Storehouse v. American Marriage

  Ministries, TTAB, Cancellation no. 92069411.
              2.        American Marriage Ministries v. Universal Life Church Monastery
  Storehouse, TTAB, Opposition no. 91237315.
              3.        Myron King, brother to Defendants Lewis King and Maurice King, was


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                        SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 30                                                PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                EXHIBIT 23
                                                                                                Page 30 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 31 of 55

  getting married, which was to be officiated by an AMM minister. In promotion of that wedding

  by an AMM minister, Defendants AMM, Maurice King, and/or Lewis King utilized an image

  of George Freeman without permission or consent. ULC Monastery, through Mr. Freeman,

  requested such Defendants remove the image.
                 INSTRUCTIONS FOR REQUESTS FOR PRODUCTION
       If you do not have possession, custody, or control of any documents described in any one
or more of the following Requests, a written statement that you do not have possession, custody,
or control of any such documents and the name and address of the person who does have
possession, custody, or control of such documents is a sufficient response to the request. However,

production of such documents shall be required if you or any of your agents, employees, servants,
or representatives have possession, custody, or control of the same. Unless the request specifically
directs production of the originals of the documents, delivery of an accurate, legible, and complete
photocopy of the documents requested to the attorney is a sufficient response to the request.

       Documents produced shall be organized and designated to correspond to the categories in
the request or produced as they are kept in the usual course of business.
       AMM further requests that:

       If any requested document or other thing is no longer in your possession, custody, or
control, state whether it was lost, destroyed or otherwise disposed of and describe the
circumstances of such disposition;

       If you contend that any requested document is privileged and, therefore, not subject to
production, identify the document in your written response by describing the document sufficiently
to allow AMM to move the court to compel its disclosure. The description should include, but not
be limited to, the following information:
       1.      The name of the person who prepared the document;
       2.      The name of each person to whom the document was addressed and/or distributed;
       3.      The date of the document;


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                       SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 31                                               PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                               EXHIBIT 23
                                                                                               Page 31 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 32 of 55

       4.       The description of the general nature of the document;
       5.       The specific privilege(s) which you contend applies to the document;
       6.       The ground upon which you rely to establish the privilege as to the document.
       If you contend that any portion of any requested document is privileged and, therefore, not

subject to production, identify and produce any non-privileged portions for each such document.
       If you object to the production of any document on any ground(s), such objection(s) must
be fully and specifically stated, including the ground(s) therefor.
       You are to divulge all information and documents which are in your possession, custody,
or control or which can be ascertained upon reasonable investigation of areas within your control.

The knowledge of your attorney is deemed to be your knowledge so that, apart from privileged
matters, if your attorney has knowledge of the information sought to be elicited herein, said
knowledge must be incorporated into these answers even if such information is unknown to you
individually.


                               REQUESTS FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1: DOCUMENTS relied on or consulted in forming the

answer to any Interrogatory proffered to ULC.
RESPONSE:

       To the extent this Request seeks any documents which are privileged or otherwise protected
material, General Objection no. 5 is specifically asserted here and incorporated herein. ULC

Monastery also incorporates and asserts its objections to each individual interrogatory covered by
this request. Without waiving and subject to the Court first ruling on all objections, any other
documents responsive to this Request are being produced.



REQUEST FOR PRODUCTION NO. 2: DOCUMENTS sufficient to show YOUR legal entity
structure and IDENTIFY all YOUR owners, directors, managers, and officers.


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                        SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 32                                                PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                EXHIBIT 23
                                                                                                Page 32 of 55
        Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 33 of 55

RESPONSE:
         Documents responsive to this Request are being produced.



REQUEST FOR PRODUCTION NO. 3: DOCUMENTS sufficient to show any corporate
entities related to YOU and to IDENTIFY all owners, directors, managers, and officers of said
related entities.

RESPONSE:

         ULC Monastery objects as not relevant to any party's claim or defense, and is not

proportional to the needs of the case, considering the importance of the issues at stake in the action,
the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit. ULC Monastery also objects to
this request as vague to the extent it is not clear what circumstances or characteristics would make

an entity sufficiently “related” to be responsive.
         However, subject to all objections and without waiving any objection, see the documents

produced in response to these Requests.


REQUEST FOR PRODUCTION NO. 4: DOCUMENTS sufficient to show YOUR assets and

liabilities.

RESPONSE:
         ULC Monastery objects to this Request as not relevant to any party's claim or defense, and

is not proportional to the needs of the case, considering the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.



AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                   FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                            1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                         SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 33                                                 PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                 EXHIBIT 23
                                                                                                 Page 33 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 34 of 55

       ULC Monastery further objects to this Request as overbroad as to time, as no time frame

is given, and seeking such information for a period of over 13 years is equally not relevant for the

same reasons stated above.

       Without waiving and subject to objections, please see the Answer to Interrogatory no. 3,

and the Google analytics reports provided in response to Interrogatory no. 14, which show the

sales, if any, derived from the three webpages which Defendant AMM identifies and complains

about in its Answer and Counterclaims.



SUPPLEMENTAL ANSWER:
       Please see the documents produced contemporaneous with this Second Supplement.




REQUEST FOR PRODUCTION NO. 5: DOCUMENTS sufficient to show assets and liabilities
of any corporate entities related to YOU.

RESPONSE:

       ULC Monastery objects to this Request as not relevant to any party's claim or defense, and

is not proportional to the needs of the case, considering the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.

       ULC Monastery further objects as to overbroad as to time, as no time frame is given, and

seeking such information for a period of over 13 years is equally not relevant for the same reasons

stated above.




AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                        SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 34                                                PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                EXHIBIT 23
                                                                                                Page 34 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 35 of 55

       ULC Monastery further objects to any Documents which are not in the possession, custody,

or control of ULC Monastery.

       ULC Monastery also objects to this request as vague to the extent it is not clear what

circumstances or characteristics would make an entity sufficiently “related” to be responsive.

       Without waiving and subject to all objections, please see the Answer to Interrogatory no.

3, and the Google analytics reports provided in response to Interrogatory no. 14, which show the

sales, if any, derived from the webpages which Defendant AMM identifies and complains about

in its Answer and Counterclaims.

SUPPLEMENT:
       Please see the documents produced contemporaneous with this Second Supplement



REQUEST FOR PRODUCTION NO. 6: DOCUMENTS RELATED TO YOUR development,
drafting, or publication of, or decision to publish, the content of:

       * the webpage available at: https://getordained.org/training/american-marriage;

       * the webpage available at: https://ulc.org/training/american-marriage;
       * the webpage available at https://www.americanmarriageministries.com;
and any other webpage containing content using the words “American marriage ministry” or

“American marriage ministries.”

RESPONSE:
       ULC Monastery objects as to the time and breadth of this Request. Seeking Documents

for an indefinite period of time is not relevant to any party's claim or defense, and is not

proportional to the needs of the case, considering the importance of the issues at stake in the action,
the amount in controversy, the parties’ relative access to relevant information, the parties’
resources, the importance of the discovery in resolving the issues, and whether the burden or



AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                   FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                            1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                         SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 35                                                 PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                 EXHIBIT 23
                                                                                                 Page 35 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 36 of 55

expense of the proposed discovery outweighs its likely benefit.
       ULC Monastery further objects to use of the term “related to” as vague, and that such usage
makes this request overly broad, unduly burdensome, and not reasonably calculated to lead to the

discovery of admissible evidence.

       ULC Monastery also objects to the extent this request seeks documents covered by
attorney-client privilege and/or work product immunity.
       Without waiving and subject to the Court first ruling on all objections, non-privileged

documents responsive to this Request which ULC Monastery could locate are being produced,
including those in response to Interrogatory no. 9.
SUPPLEMENTAL RESPONSE:

       Please see documents produced and labelled as RFP 6, RFP 7, and Supp RFP 6.
SECOND SUPPLEMENTAL RESPONSE:

       Please see the documents produced contemporaneous with this Second Supplement.



REQUEST FOR PRODUCTION NO. 7: DOCUMENTS sufficient to show the content of:

       * the webpage available at https://getordained.org/training/american-marriage;
       * the webpage available at https://ulc.org/training/american-marriage;

       * the webpage available at https://www.americanmarriageministries.com;
       * and any other webpage containing content using the words “American marriage ministry”

       or “American marriage ministries”;
from 2009 to the present.

RESPONSE:
       ULC Monastery objects as to the time and breadth of this Request. Seeking Documents

for a period of time in excess of 10 years is not relevant to any party's claim or defense, and is not
proportional to the needs of the case, considering the importance of the issues at stake in the action,
the amount in controversy, the parties’ relative access to relevant information, the parties’


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                   FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                            1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                         SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 36                                                 PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                 EXHIBIT 23
                                                                                                 Page 36 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 37 of 55

resources, the importance of the discovery in resolving the issues, and whether the burden or
expense of the proposed discovery outweighs its likely benefit. ULC Monastery also objects to
the extent this request seeks documents that are outside ULC Monastery’s possession, custody, or

control, and as easily available to AMM.

       Without waiving and subject to the Court first ruling on all objections, documents
responsive to this Request which ULC Monastery could locate are being produced, including those
in response to Interrogatory no. 9.
SUPPLEMENTAL RESPONSE:
       Please see documents produced and labelled as RFP 6, RFP 7, and Supp RFP 6.
SECOND SUPPLEMENTAL RESPONSE:

       Please see the documents produced contemporaneous with this Second Supplement.


REQUEST FOR PRODUCTION NO. 8: DOCUMENTS RELATED TO the domain
americanmarriageministries.com including all DOCUMENTS showing what information was

provided to the domain name registrar.

RESPONSE:

       ULC Monastery objects to this request as vague, as well as overly broad, unduly
burdensome, not reasonably calculated to lead to the discovery of admissible evidence, and

disproportional to the needs of the case, to the extent it seeks all documents “related to” to the
americanmarriageministries.com domain name. Subject to and without waiving these objections,

non-privileged Documents responsive to this Request which ULC Monastery could locate are
being produced, including those produced in response to Interrogatory no. 9 and Request for
Production no. 7.



REQUEST FOR PRODUCTION NO. 9: DOCUMENTS sufficient to show the content of the
domain americanmarriageministries.com from the date of YOUR acquisition of said domain to the


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                               FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                        1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                     SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 37                                             PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                             EXHIBIT 23
                                                                                             Page 37 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 38 of 55

present.

RESPONSE:

       ULC Monastery objects to this request as overly broad, unduly burdensome, not reasonably

calculated to lead to the discovery of admissible evidence, and disproportional to the needs of the

case to the extent it seeks documents dating back to ULC Monastery’s acquisition of the domain

name. Subject to and without waiving all objections, Documents responsive to this Request which

ULC Monastery could locate are being produced, including those produced in response to

Interrogatory no. 9 and Request for Production no. 7.



SUPPLEMENTAL RESPONSE:

       Please see the documents produced contemporaneous with this Second Supplement.



REQUEST FOR PRODUCTION NO. 10: DOCUMENTS RELATED TO YOUR decision to

acquire the domain americanmarriageministries.com.

RESPONSE:

       ULC Monastery objects to this request as vague, and as overly broad, unduly burdensome,

not reasonably calculated to lead to the discovery of admissible evidence, and disproportional to

the needs of the case to the extent it seeks all documents “related to” the subject matter. Documents

responsive to this Request which ULC Monastery could locate are being produced, including those

produced in response to Interrogatory no. 9 and Request for Production no. 7.



REQUEST FOR PRODUCTION NO. 11: DOCUMENTS RELATED TO YOUR knowledge

of the prior ownership of the domain americanmarriageministries.com.

RESPONSE:

       ULC Monastery objects to this request as vague, and as overly broad, unduly burdensome,

not reasonably calculated to lead to the discovery of admissible evidence, and disproportional to


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                       SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 38                                               PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                               EXHIBIT 23
                                                                                               Page 38 of 55
          Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 39 of 55

the needs of the case to the extent it seeks all documents “related to” the subject matter, and vague

with regard to use of the term “ownership.” Without waiving and subject to all objections,

Documents responsive to this Request which ULC Monastery could locate are being produced,

including those produced in response to Interrogatory no. 9, and Requests for Production nos. 7

and 30.



REQUEST FOR PRODUCTION NO. 12: DOCUMENTS RELATED TO YOUR use of the

phrase “American marriage ministries.”

RESPONSE:

          ULC Monastery objects to this request as vague, and as overly broad, unduly burdensome,

not reasonably calculated to lead to the discovery of admissible evidence, and disproportional to

the needs of the case, to the extent it seeks all documents “related to” the subject matter, and vague

to the extent it is not clear whether it covers only the specified capitalization, spacing, and format

of “American marriage ministries.” ULC Monastery further objects to the extent this request seeks

documents covered by attorney-client privilege and/or work product immunity. Subject to and

without waiving the foregoing objections, non-privileged documents responsive to this Request

which ULC Monastery could locate are being produced, which may include those produced in

response to Interrogatory no. 9, and Requests for Production nos. 7 and 30.

SUPPLEMENTAL RESPONSE:

          Please also see the files labeled RFP 6, RFP 7, RFP 8, RFP 10, RFP 12, and Supp RFP 6.

SECOND SUPPLEMENTAL RESPONSE:

          Please see the documents produced contemporaneous with this Second Supplement, as well

as the Google Analytics reports provided, which include those at Bates ULC Mnstry. 1614 through

1768, and those ones provided as part of this Second Supplement.



REQUEST FOR PRODUCTION NO. 13: DOCUMENTS RELATED TO any use of the phrase


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                        SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 39                                                PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                EXHIBIT 23
                                                                                                Page 39 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 40 of 55

“American marriage ministries” by a party other than AMM and YOU.

RESPONSE:

       ULC Monastery objects to this request as vague, and as overly broad, unduly burdensome,

not reasonably calculated to lead to the discovery of admissible evidence, and disproportional to

the needs of the case, to the extent it seeks all documents “related to” the subject matter, and vague

to the extent it is not clear whether it covers only the specified capitalization, spacing, and format

of “American marriage ministries.”       Subject to and without waiving the foregoing objections,

non-privileged responsive documents are being produced.

SUPPLEMENTAL RESPONSE:

       Please also see the files labeled RFP 6, RFP 7, RFP 8, RFP 10, RFP 12 and RFP 13.



REQUEST FOR PRODUCTION NO. 14: DOCUMENTS sufficient to show the number of

visitors to the webpages available at https://getordained.org/training/american-marriage,

https://ulc.org/training/american-marriage, and https://www.americanmarriageministries.com, the

average time each visitor spends on the webpage in question, the call-to-action click-through rate,

and the conversion rate.

RESPONSE:
       Please see the Google analytics reports produced in response to Interrogatory no. 14.



SUPPLEMENTAL RESPONSE:

       Please the Google Analytics reports provided, which include those at Bates ULC Mnstry.
1614 through 1768, and those ones provided as part of this Second Supplement.



REQUEST FOR PRODUCTION NO. 15: DOCUMENTS sufficient to show YOUR
relationship, if any, with any other organization or entity bearing the name “Universal Life

Church” or “ULC” as all or part of its name.


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                        SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 40                                                PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                EXHIBIT 23
                                                                                                Page 40 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 41 of 55

RESPONSE:

       Please see the documents produced in response to these Requests.

SUPPLEMENTAL RESPONSE:

       Please see the documents produced and identified as RFP 15 and Supp. RFP 15.

SECOND SUPPLEMENTAL RESPONSE:

       Please see the documents produced contemporaneously with this Second Supplement.




REQUEST FOR PRODUCTION NO. 16: DOCUMENTS RELATED TO AMM or any board
member or employee of AMM.

RESPONSE:

       ULC Monastery objects to this request as vague, and as overly broad, unduly burdensome,
not reasonably calculated to lead to the discovery of admissible evidence, and disproportional to
the needs of the case to the extent it seeks all documents “related to” the broadly defined term
“AMM,” and encompasses documents protected by the work product doctrine and attorney-client
privilege. ULC Monastery and AMM are parties to two proceedings before the Trademark Trial
and Appeals Board in addition to this case.
       However, without waving and subject to all objections, please see the documents produced
in response to these Requests, including those in response to Request for Production no. 30.



SUPPLEMENTAL RESPONSE:
       Please see the documents produced contemporaneous with this Second Supplement.




REQUEST FOR PRODUCTION NO. 17: DOCUMENTS RELATED TO any analysis of

competition between YOU and AMM.


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                               FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                        1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                     SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 41                                             PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                             EXHIBIT 23
                                                                                             Page 41 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 42 of 55

RESPONSE:

       ULC Monastery objects to this request as vague, and as overly broad, unduly burdensome,

not reasonably calculated to lead to the discovery of admissible evidence, and disproportional to

the needs of the case, to the extent it seeks all documents “related to” the subject matter.             ULC

Monastery is unaware of any specific, non-privileged, responsive documents, however the

documents produced in response to these requests may be responsive.

SUPPLEMENTAL RESPONSE:

       Please see the documents produced contemporaneous with this Second Supplement.



REQUEST FOR PRODUCTION NO. 18: DOCUMENTS RELATED TO any analysis of

competition in YOUR industry or the online ordination industry.

RESPONSE:
       ULC Monastery objects to this request as vague, and as overly broad, unduly burdensome,

not reasonably calculated to lead to the discovery of admissible evidence, and disproportional to

the needs of the case, to the extent it seeks all documents “related to” the subject matter. Without

waiving and subject to all objections, any non-privileged responsive documents are being produced

in response to these Requests.

SUPPLEMENTAL RESPONSE:

       Please see the documents produced contemporaneous with this Second Supplement.



REQUEST FOR PRODUCTION NO. 19: DOCUMENTS RELATED TO any analysis of

YOUR reputation in YOUR industry.

RESPONSE:
       ULC Monastery objects to this request as vague, and as overly broad, unduly burdensome,

not reasonably calculated to lead to the discovery of admissible evidence, and disproportional to

the needs of the case, to the extent it seeks all documents “related to” the subject matter.” Without


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                       SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 42                                               PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                               EXHIBIT 23
                                                                                               Page 42 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 43 of 55

waiving such objections, any responsive documents are being produced in response to these

Requests.



REQUEST FOR PRODUCTION NO. 20: DOCUMENTS RELATED TO marriage laws in the

District of Columbia.

RESPONSE:

       ULC Monastery objects to this request as vague, and as overly broad, unduly burdensome,

not reasonably calculated to lead to the discovery of admissible evidence, and disproportional to

the needs of the case, to the extent it seeks all documents “related to” the subject matter, and to the

extent it seeks documents as easily available to AMM. ULC Monastery further objects to the

extent this request seeks documents covered by attorney-client privilege and/or work product

immunity.    Without waiving and subject to all objections, any non-privileged responsive

documents are being produced in response to these Requests.



SUPPLEMENTAL RESPONSE:

       Please see the documents produced contemporaneous with this Second Supplement.



REQUEST FOR PRODUCTION NO. 21: DOCUMENTS RELATED TO YOUR reputation in

the industry and to the public at large.

RESPONSE:

       ULC Monastery objects to this request as vague, and as overly broad, unduly

burdensome, not reasonably calculated to lead to the discovery of admissible evidence, and

disproportional to the needs of the case, to the extent it seeks all documents “related to” the

subject matter. Without waiving and subject to all objections, any responsive documents are

being produced in response to these Requests.



AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                   FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                            1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                         SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 43                                                 PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                 EXHIBIT 23
                                                                                                 Page 43 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 44 of 55



REQUEST FOR PRODUCTION NO. 22: DOCUMENTS RELATED TO YOUR relationship
with George Freeman.
RESPONSE:

       ULC Monastery objects to this Request as vague in its use of the term “related to,” and not
relevant to any party's claim or defense, and not proportional to the needs of the case, considering

the importance of the issues at stake in the action, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of the discovery in resolving
the issues, and whether the burden or expense of the proposed discovery outweighs its likely
benefit. Moreover, Mr. Freeman is not a party, and no claims are asserted as against him. ULC

Monastery also objects to the extent this request seeks documents covered by attorney-client

privilege and/or work product immunity.


REQUEST FOR PRODUCTION NO. 23: DOCUMENTS showing the relationship between all

businesses ever operated by George Freeman and the Universal Life Church.

RESPONSE:
       ULC Monastery objects to this Request as overly broad, unduly burdensome, not relevant

to any party's claim or defense, and not proportional to the needs of the case, considering the
importance of the issues at stake in the action, the amount in controversy, the parties’ relative
access to relevant information, the parties’ resources, the importance of the discovery in resolving
the issues, and whether the burden or expense of the proposed discovery outweighs its likely

benefit. Moreover, Mr. Freeman is not a party, and no claims are asserted as against him. ULC
Monastery also objects to this request as vague and ambiguous in its use of “Universal Life

Church.”
SUPPLEMENTAL RESPONSE:
       Please see documents produced and identified as Supp. RFP 23.


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                 FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                          1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                       SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 44                                               PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                               EXHIBIT 23
                                                                                               Page 44 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 45 of 55



REQUEST FOR PRODUCTION NO. 24: DOCUMENTS showing when and why George
Freeman’s relationship with the Universal Life Church ended.

RESPONSE:

       ULC Monastery objects to this Request as not relevant to any party's claim or defense, and
is not proportional to the needs of the case, considering the importance of the issues at stake in the
action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or
expense of the proposed discovery outweighs its likely benefit. Moreover, Mr. Freeman is not a
party, and no claims are asserted as against him. ULC Monastery also objects to this request as

vague and ambiguous in its use of “Universal Life Church.”


REQUEST FOR PRODUCTION NO. 25: DOCUMENTS RELATED TO the criminal history
of George Freeman or YOUR knowledge of said criminal history.

RESPONSE:

       ULC Monastery objects to this Request as not relevant to any party's claim or defense, and

is not proportional to the needs of the case, considering the importance of the issues at stake in the
action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or
expense of the proposed discovery outweighs its likely benefit. Moreover, Mr. Freeman is not a

party, and no claims are asserted as against him. ULC Monastery also objects to this request as
vague and overly broad in its use of “related to.”
       In addition, this Request is not calculated to lead to the discovery of admissible evidence,

as FRE 609 and 403-404 generally preclude evidence of a crime (and none on behalf of Mr.
Freeman is implied or admitted).




AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                        SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 45                                                PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                EXHIBIT 23
                                                                                                Page 45 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 46 of 55

REQUEST FOR PRODUCTION NO. 26: DOCUMENTS RELATED TO YOUR relationship

to the former business establishment named “The Monastery.”

RESPONSE:

       ULC Monastery objects to this Request as not relevant to any party's claim or defense, and
is not proportional to the needs of the case, considering the importance of the issues at stake in the
action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit. Moreover, any other business or

entity is not a party to this action, and no claims are brought by or against any other business or
entity. ULC Monastery also objects to this request as vague and overly broad in its use of “related

to” and “the former business establishment named ‘The Monastery.’” ULC Monastery also objects

to the extent this request seeks documents covered by attorney-client privilege or work product
immunity.


REQUEST FOR PRODUCTION NO. 27: DOCUMENTS RELATED TO criminal or civil

violations related to the former business establishment named “The Monastery” or YOUR
knowledge of the same.
RESPONSE:

       ULC Monastery objects to this Request as not relevant to any party's claim or defense, and

is not proportional to the needs of the case, considering the importance of the issues at stake in the
action, the amount in controversy, the parties’ relative access to relevant information, the parties’
resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.

       In addition, this Request is not calculated to lead to the discovery of admissible evidence,

as FRE 609 and 403-404 generally preclude evidence of a crime (and none on behalf of any

business or entity is implied or admitted).


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                        SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 46                                                PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                EXHIBIT 23
                                                                                                Page 46 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 47 of 55

       ULC Monastery also objects to this request as vague and overly broad in its use of “related
to” and “the former business establishment named ‘The Monastery.’” ULC Monastery also objects
to the extent this request seeks documents covered by attorney-client privilege or work product

immunity.



REQUEST FOR PRODUCTION NO. 28: DOCUMENTS RELATED TO any criminal or civil
violations alleged against YOU.

RESPONSE:
       ULC Monastery objects to the definition of “YOU” as the inclusion of any person or entity
other than Plaintiff ULC Monastery is overbroad, not relevant to any party's claim or defense, and

is not proportional to the needs of the case, considering the importance of the issues at stake in the
action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or
expense of the proposed discovery outweighs its likely benefit.

       In addition, this Request is not calculated to lead to the discovery of admissible evidence,

as FRE 609 and 403-404 generally preclude evidence of a crime (and none by ULC Monastery is

implied or admitted).
       ULC Monastery also objects to this request as vague and overly broad in its use of “related

to.” ULC Monastery also objects to the extent this request seeks documents covered by attorney-
client privilege or work product immunity.

       Without waiving such objections, non-privileged documents showing any criminal or civil
violations alleged against Plaintiff ULC Monastery, if any, within the possession, custody or
control of Plaintiff are being produced.



REQUEST FOR PRODUCTION NO. 29: DOCUMENTS sufficient to show all legal action
including lawsuits, letters, or any correspondence taken by YOU against any competitor other than


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                        SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 47                                                PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                EXHIBIT 23
                                                                                                Page 47 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 48 of 55
                                                                         C

AMM.

RESPONSE:
       ULC Monastery objects to this Request as not relevant to any party's claim or defense, and

is not proportional to the needs of the case, considering the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’
resources, the importance of the discovery in resolving the issues, and whether the burden or
expense of the proposed discovery outweighs its likely benefit.

       ULC Monastery also objects to this request as vague and and ambiguous in its use of
“competitor.” ULC Monastery also objects to the extent this request seeks documents covered by
attorney-client privilege or work product immunity.

       However, without waiving and subject to all objections, the actions and proceedings to
which ULC Monastery has been a party are listed in the Response to Request for Production no.

33.



REQUEST FOR PRODUCTION NO. 30: DOCUMENTS RELATED TO the relationship

between YOU and any Defendant, including, but not limited to, Defendants Maurice King, Lewis
King, Glen Yoshioka, and Dylan Wall including, but not limited to, any contracts and/or

agreements.

RESPONSE:
       ULC Monastery objects to this request as vague and overly broad, unduly burdensome, and

not reasonably calculated to lead to the discovery of admissible evidence, in its use of “related to.”
Without waiving and subject objections, please see the documents produced in response to this
Request.

SUPPLEMENTAL RESPONSE:
       Please see the documents produced contemporaneous with this Second Supplement.




AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                        SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 48                                                PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                 EXHIBIT 23
                                                                                                 Page 48 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 49 of 55



REQUEST FOR PRODUCTION NO. 31: DOCUMENTS sufficient to show the domain names
owned by YOU including the entities and/or servers to whom they are registered.

RESPONSE:

       ULC Monastery objects to this Request as not relevant to any party's claim or defense, and
is not proportional to the needs of the case, considering the importance of the issues at stake in the
action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or
expense of the proposed discovery outweighs its likely benefit.
       ULC Monastery also objects to this request as vague and ambiguous in its use of “owned”

and “servers to whom they are registered.”
       Without waiving and subject to all objections, documents responsive to the domain names

identified and complained about in Defendant AMM’s Answer and Counterclaim are being
produced.



REQUEST FOR PRODUCTION NO. 32: DOCUMENTS consisting of cease-and-desist letters

and/or demands either sent or received by YOU.
RESPONSE:

       ULC Monastery objects to this request as vague and ambiguous in its use of “cease-and-
desist letters” and “demands.” ULC Monastery also objects to this request as overly broad and not

likely to lead to the discovery of admissible evidence to the extent it is unlimited regarding the
nature of demands being made.         Without waving and subject to all objections, responsive
documents consisting of letters asserting legal demands in the realm of copyright, Lanham Act,
trademark, and defamation claims are being produced in response to these requests.



REQUEST FOR PRODUCTION NO. 33: DOCUMENTS identifying any legal dispute to which


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                        SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 49                                                PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                EXHIBIT 23
                                                                                                Page 49 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 50 of 55

YOU have been a party.

RESPONSE:
       ULC Monastery objects to this Request as not relevant to any party's claim or defense, and

is not proportional to the needs of the case, considering the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’
resources, the importance of the discovery in resolving the issues, and whether the burden or
expense of the proposed discovery outweighs its likely benefit.

       Without waiving and subject to objections, ULC Monastery has been a party to the
following legal actions:
             4.        Universal Life Church Monastery Storehouse, et. ano. v. Michael Cauley,

  W.D. of WA, No. 2:13-CV-00592.
             5.        The Universal Church., Inc. v. Universal Life Church/ULC Monastery, et.

  al., S.D. of NY., no. 14-CV-5213.
             6.        Universal Life Church v. Rodney Krafka and RLK, LLC, King County

  Superior Court, no. 17-2-16669-3 SEA / 18-2-11275-3 SEA.

             7.        Universal Life Church Monastery Storehouse, et. al. v. Wayne Nabors, et.

  al., M.D. of TN, case no. 2:19-cv-00049.
             8.        Universal Life Church Monastery Storehouse v. American Marriage

  Ministries, TTAB, Cancellation no. 92069411.
             9.        American Marriage Ministries v. Universal Life Church Monastery

  Storehouse, TTAB, Opposition no. 91237315.
             10.       Universal Life Church Monastery Storehouse v. Clark County, et. al., US
  Dist. Ct. of Nevada, 2:18-cv-020999 RFB.

             11.       Universal Life Church Monastery Storehouse v. Amy Long / Quest
  Ministries of the Universal Life Church, et. al., FA1501001602375 (Nat. Arb. Forum)
             12.       The Universal Church, Inc. v. Universal Life Church Monastery


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                        SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 50                                                PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                EXHIBIT 23
                                                                                                Page 50 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 51 of 55

  Storehouse, Opposition No. 91225430 (TTAB)

  SUPPLEMENTAL ANSWER

             13.       Universal Life Church Monastery Storehouse v. Betsy S. Harnage, W.D. of

  NC, 19-cv-249


REQUEST FOR PRODUCTION NO. 34: DOCUMENTS demonstrating the current number of
users ordained by YOU.

RESPONSE:
       ULC Monastery objects to this Request as not relevant to any party's claim or defense, and

is not proportional to the needs of the case, considering the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.



SUPPLEMENTAL RESPONSE:

       Please see the document at Bates ULC Mnstry. – 1613 previously produced.


REQUEST FOR PRODUCTION NO. 35: DOCUMENTS demonstrating YOUR non-profit

status including the history thereof.

RESPONSE:

       ULC Monastery objects to this Request as not relevant to any party's claim or defense, and
is not proportional to the needs of the case, considering the importance of the issues at stake in the
action, the amount in controversy, the parties’ relative access to relevant information, the parties’
resources, the importance of the discovery in resolving the issues, and whether the burden or
expense of the proposed discovery outweighs its likely benefit.



AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                        SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 51                                                PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                EXHIBIT 23
                                                                                                Page 51 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 52 of 55



REQUEST FOR PRODUCTION NO. 36: DOCUMENTS demonstrating any trademark
application filed by YOU or on YOUR behalf, successful or otherwise.

RESPONSE:

       ULC Monastery objects to this Request as not relevant to any party's claim or defense, and
is not proportional to the needs of the case, considering the importance of the issues at stake in the
action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden or
expense of the proposed discovery outweighs its likely benefit, especially given that such
documents are equally available to AMM.

       However, without waiving and subject to all objections, any responsive documents are

being produced in response to these requests.


REQUEST FOR PRODUCTION NO. 37: DOCUMENTS identifying any challenge or legal

action in which the solemnization of marriage by a minister ordained by YOU is or has been in
question.

RESPONSE:
       ULC Monastery objects to this request as vague in its use of “been in question.” Any

responsive documents are being produced in response to these requests.



REQUEST FOR PRODUCTION NO. 38: DOCUMENTS demonstrating any analysis or
conclusion by YOU as to locations where ordination by YOU is recognized and/or valid.
RESPONSE:

       ULC Monastery objects to the extent this request seeks documents covered by attorney-
client privilege and/or work product doctrine. Any non-privileged responsive documents are being
produced in response to these requests.


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                        SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 52                                                PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                EXHIBIT 23
                                                                                                Page 52 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 53 of 55



REQUEST FOR PRODUCTION NO. 39: DOCUMENTS demonstrating any analysis or
conclusion by third parties as to locations where ordination by YOU is recognized and/or valid.

RESPONSE:

       Any non-privileged or non-protected responsive documents are being produced in response
to these requests.


REQUEST FOR PRODUCTION NO. 40: DOCUMENTS demonstrating that YOU contend that
any statements made by AMM (including, but not limited to, those referenced in Paragraphs 39

and 57 of YOUR Complaint) are false.

RESPONSE:
       ULC Monastery objects to this request as vague and ambiguous, and ULC Monastery is
not clear what is being requested. As best ULC Monastery understands this Request, please see
the documents produced in response to these discovery requests. In addition, discovery has just

begun and is continuing. ULC Monastery reserves the right to supplement its response to this
Request in accordance with the Fed.R.Civ.Pro.



SUPPLEMENTAL RESPONSE:

       Please see the documents produced contemporaneous with this Second Supplement.



REQUEST FOR PRODUCTION NO. 41: DOCUMENTS identifying any individuals YOU
contend have been deceived or confused by statements allegedly made by AMM.
RESPONSE:

       Any responsive documents are being produced in response to these requests.


REQUEST FOR PRODUCTION NO. 42: DOCUMENTS YOU contend demonstrate any loss


AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                               FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                        1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                     SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 53                                             PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                             EXHIBIT 23
                                                                                             Page 53 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 54 of 55

of income.

RESPONSE:
       ULC Monastery objects to this Request as not relevant to any party's claim or defense, and

is not proportional to the needs of the case, considering the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’
resources, the importance of the discovery in resolving the issues, and whether the burden or
expense of the proposed discovery outweighs its likely benefit, because ULC Monastery is not
requesting damages based upon loss of income, and because injury is presumed as a matter of law.
SUPPLEMENTAL RESPONSE:
     Please also see Plaintiff’s Response and Supplemental Response to the Individual
Defendants’ Interrogatory No. 5.



REQUEST FOR PRODUCTION NO. 43: DOCUMENTS evidencing any damages to which

YOU claim YOU are entitled.

RESPONSE:

       Any responsive documents are being produced in response to these requests.


SUPPLEMENTAL RESPONSE:

     Please also see Plaintiff’s Response and Supplemental Response to the Individual
Defendants’ Interrogatory No. 5.




                                        CERTIFICATION

       The undersigned hereby states that he is an attorney for Plaintiff Universal Life Church



AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                                  FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                           1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                        SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 54                                                PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                                EXHIBIT 23
                                                                                                Page 54 of 55
       Case 2:19-cv-00301-RAJ Document 210-16 Filed 04/27/21 Page 55 of 55

Monastery Storehouse and certifies that the answers and responses set forth in the above discovery

requests were made in compliance with Fed. R. Civ. P. 26(g).
       Dated this 29th day of June 2020.



                                           Michael B. Galletch, WSBA 29612
                                           Attorney for Plaintiff ULC Monastery




                                       VERIFICATION

       I, Dallas Goschie, as Operations Manager for Plaintiff Universal Life Church Monastery
Storehouse, have read the foregoing answers to interrogatories, know the contents thereof, and
believe the same to be true and correct to the best of my knowledge.

       Dated this _____ day of June 2020.


                                     ______________________________________




AMERICAN MARRIAGE MINISTRIES’ FIRST SET OF                               FOSTER PEPPER PLLC
INTERROGATORIES AND REQUESTS FOR PRODUCTION OF                        1111 THIRD AVENUE, SUITE 3000
DOCUMENTS - WITH PLAINTIFF’S SECOND SUPPLEMENTAL                     SEATTLE, WASHINGTON 98101-3292
RESPONSES THERETO - 55                                             PHONE (206) 447-4400 FAX (206) 447-9700


                                                                                             EXHIBIT 23
                                                                                             Page 55 of 55
